DETAILED ACTION
1.	 Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 03/23/2022, claims 1-2, 5-7, 10-12, and 15 have been amended. Claims 3-4, 8-9, and 13-14 have been kept original. The currently pending claims considered below are Claims 1-15.

Claim Objections
4.	Claims 1, 6, and 11 are objected to because of the following informalities:  
The claims similarly recite “detecting whether a source node in a graph structure processed by a graph neural network sends information to a target node or not;” The alternatives whether or not expressed a choice/conditions. Where if the condition is true the graph neural network sends information to a target node and if the condition is not true the graph neural network would not send information to a target node. However, the claims do not sacrificially say what would happen if the graph neural network does not send information to the target node. For purpose of this examination the method, system, and the non-transitory computer readable medium will not proceed to the next step and will end.
Clarification is required, see MPEP 2111.4.

Claims 1, 6, and 11 are objected to because of the following informalities:  
The claims similarly recite “generating and recording, in response to detecting that the source node sends the information to the target node, a target information sequence and an index for the target information sequence, 
wherein the target information is determined based on a characteristic of the source node, a characteristic of the target node, and the sent information,
and wherein the index is an offset of an index of a division point from a first element and is used to group the target information sequence;” The Oxford (or serial) comma used to list all possible combinations that the claims limitation can have is making the claims unclear. The claims have a series of conjunctions “and” which is being used to connect plurality of clauses/sentences that is not clear to be understood to be jointly or if it is just an optionality and does not have to exist in the limitation. It appears that the claims were a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
Clarification is required, see MPEP 2111.4.

Claims 1, 6, and 11 are objected to because of the following informalities:  
The claims similarly recite “wherein the index is an offset of an index of a division point from a first element and is used to group the target information sequence;”. It is noted that the claims recited a first element. However, a second element has not being recited. The word first is used to express an order and when a first element is recited it expect to also have a second element. The lack of the second element in the claims make the claims unclear and indefinite. Due to the claims not recited a second element the element be interpreted as an element. 
Clarification is required, see MPEP 2111.4.

Claims 2, 7, and 12 are objected to because of the following informalities:  
The claims similarly recite “inputting, for each piece of the information in the pieces of the information, the piece of the information”. It is not clear if each piece of the information is the same as the pieces of the information or if it referring to the same as the pieces of the information. It also undistinguishable how the pieces of the information are inputting for each piece of the information if the applicant is referring to the same piece of the information. 
Clarification is required, see MPEP 2111.4.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 4-6, 9-11, and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang et al. (US 20160087875 A1) in view of Leeman-Munk et al. (US 20180096078 A1) in further view of Nakadai (US 20140222873 A1).

As per claim 1, Chang teaches a method for parallel processing of information, comprising (Chang, fig. 4, par. [0013], a parallel method from a queried source node. Where the method is inherent to process information associated with the queried source node):
using the index to group the target information sequence (Chang, fig. 10-12, par. [0047], the top-K list is grouping on the list the paths weights where the paths weights are part of the target information sequence. It also groups the origin/source node identification and the destination node identification. See the tables on fig. 12); and 
processing groups of target information in parallel (Chang, figs. 13A-B, par. [0051], “asynchronous parallel processing method performed between the two computing servers to find the top-2 paths from node A to node H in the graph shown in FIG. 12.” Where each computing serves has it top-K list and process it in parallel to find the top-2 paths).
However, it is noted that the prior art of Chang does not explicitly teach “detecting whether a source node in a graph structure processed by a graph neural network sends information to a target node or not;”
On the other hand, in the same field of endeavor, Leeman-Munk teaches detecting whether a source node in a graph structure processed by a graph neural network sends information to a target node or not (Leeman-Munk, fig. 4:402, par. [0102], [0113], “A backup control node 404, 406 may use various methods to determine that the primary control node 402 has failed. In one example of such a method, the primary control node 402 may transmit (e.g., periodically) a communication to the backup control node 404, 406 that indicates that the primary control node 402 is working and has not failed, such as a heartbeat communication. The backup control node 404, 406 may determine that the primary control node 402 has failed if the backup control node has not received a heartbeat communication for a certain predetermined period of time.” Where the primary control node is interpreted as the source node in the graph structure. See the graph structure illustrated in fig. 4. Wherein the backup control nodes are determining/detecting whether the primary control node is communicate/sent information/backup to the backup control nodes. The backup control node is interpreted as the target node. Further, fig. 3, par. [0095], an application for visualizing deep neural networks. Therefore, the graph used on fig. 4 is inherent to be a neural network graph);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Leeman-Munk that teaches graphical user interfaces for visualizing convolutional neural networks into Chang that teaches detecting top-K simple shortest paths in a graph. Additionally, this would facilitate managing and querying graph data formulated as interactions between people, servers and entities.
The motivation for doing so would be to significantly improving the reliability of an operational system that relies on the live or real-time processing of the data streams (Leeman-Munk par. [0153]). 
However, it is noted that the combination of the prior arts of Chang, and Leeman-Munk do not explicitly teach “generating and recording, in response to detecting that the source node sends the information to the target node, a target information sequence and an index for the target information sequence, wherein the target information is determined based on a characteristic of the source node, a characteristic of the target node, and the sent information, and wherein the index is an offset of an index of a division point from a first element and being is used to group the target information sequence;”
On the other hand, in the same field of endeavor, Nakadai teaches generating and recording, in response to detecting that the source node sends the information to the target node (Nakadai, par. [0019]-[0020], [0118], “The system refers to an attribute value of requested data and the destination table when determining a destination of an access request to the data, and transfers the access request to the data to the determined destination.” Wherein the system is interpreted to generate/create the access request to the data to the determined destination by transfer the access request information to the data to the determined destination. Where the determined destination is interpreted as the target node herein. The transfer of the access data is interpreted to occurs in response to detecting that the source has send a request to access the destination node/computer, see fig. 5. Further if the claimed “in response to detecting that the source node sends the information to the target node” is an automatically way to perform a manual process, it would be obvious at the time of the invention to automate a known process to detecting that the source node sends the information to the target node. Besides that, merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
a target information sequence (Nakadai, par. fig. 6, par. [0145], “in the destination resolving process performed by the data operation client 104, not only the ID destination table 30 for determining a connection relation between the nodes (N1, N2, N3, . . . ) but also a correspondence between a range (range) in an attribute space and the communication address IP for each accessed attribute is held as an attribute destination table 50.”Weherin the attribute space is interpreted as the target information sequence) and 
an index for the target information sequence (Nakadai, par. fig. 6, par. [0145], “in the destination resolving process performed by the data operation client 104, not only the ID destination table 30 for determining a connection relation between the nodes (N1, N2, N3, . . . ) but also a correspondence between a range (range) in an attribute space and the communication address IP for each accessed attribute is held as an attribute destination table 50.”Weherin the attribute destination table is interpreted as the index for the target information sequence), 
wherein the target information is determined based on a characteristic of the source node (Nakadai, par. figs. 5-6, 30, par. [0145], “a layer which determines a transmission and reception relation between the nodes is a part indicated by the reference numeral 60 of FIG. 6.” Wherein the layer is interpreted as the characteristic of the source node. The source node herein is the node N1 as illustrated in fig. 6), 
a characteristic of the target node (Nakadai, par. figs. 5-6, 30, par. [0145], “the communication address IP for each accessed attribute is held as an attribute destination table 50” Wherein the communication address IP for each accessed attribute is interpreted as the characteristic of the target node, the target node herein is interpreted as the node N3 illustrated in fig. 6), and 
the sent information (Nakadai, par. figs. 5-6, par. [0143]-[0145], “the data access request 22 from the application is transferred to the data storage destination, and thus the application program can access the target data 24.” Wherein the data access request is interpreted as the sent information), and 
wherein the index is an offset of an index of a division point from a first element (Nakadai, fig. 12, par. [0300], [0460], [0537], “An attribute range input to the range destination resolving unit 344 is treated as an original multi-dimensional attribute range, and division of an attribute range which is a data access target or a comparison operation is different from division of a one-dimensional attribute range or a comparison operation of the first to third exemplary embodiments.” Where the division of an attribute range is interpreted as the division point from a first element. Further, the attribute destination table 414 illustrated in fig. 12 is interpreted as the offset of the index of the division point from the first element. The first element in the attribute destination table is interpreted as the range endpoint 416) and 
is used to group the target information sequence (Nakadai, fig. 12, par. [0300], [0538], “the included range (17, 20], the range and a communication address of the successor node are included in a result list.” Wherein the result list is interpreted to be used to group the target information sequence. Further, fig. 12 illustrate a plurality of information that is inherent to result of the offset of the index of the division point from the first element);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nakadai that teaches an information system in which a plurality of computers manage data in a distributed manner into the combination of Chang that teaches detecting top-K simple shortest paths in a graph, and Leeman-Munk that teaches graphical user interfaces for visualizing convolutional neural networks. Additionally, this would facilitate managing and querying graph data formulated as interactions between people, servers and entities.
The motivation for doing so would be reducing a burden on a central processor which accesses a first processor (Nakadai par. [0023]). 

As per claim 4, Chang teaches wherein, after the processing groups of target information in parallel, the method further comprises: associating and storing, for each group of target information in the groups of the target information (Chang, fig. 8, par. [0040], top-2 path list, where the top-2 path list is grouping information of the target nodes), 
a processing result after parallel processing of the group of target information (Chang, figs. 13A-B, par. [0051], “asynchronous parallel processing method performed between the two computing servers to find the top-2 paths from node A to node H in the graph shown in FIG. 12.” Where each computing serves has it top-K list and process it in parallel to find the top-2 paths. Further, par. [0037], “For the same destination node, only the top-K incomplete path sequences are sent as a result at block 522 since non-top-K paths are dropped at block 520.” Where the sent as a result is interpreted to occurs or be processed after the after parallel processing of the group of target information) and 
a node identifier of a target node corresponding to the group of target information (Chang, fig. 3, par. [0033], “an exemplary partition scheme in the form of hash partition by origin node, given a node id, any server can perform a hash partition to learn which server holds the edge data associated with the id.” Where the node id herein is the target node id).

As per claim 5, Chang teaches wherein, after the inputting, for each piece of the information in the pieces of the information, the piece of the information, the characteristic of the source node from which the piece of the information originates, and the characteristic of the target node to which the piece of the information is sent, to the preset sending function to obtain target information corresponding to the piece of the information, the method further comprises: associating and storing the target information with a node identifier of a corresponding target node (Chang, fig. 3, par. [0033], “an exemplary partition scheme in the form of hash partition by origin node, given a node id, any server can perform a hash partition to learn which server holds the edge data associated with the id.” Where the node id herein is the target node id).  

As per claim 6, Chang teaches an apparatus for parallel processing of information, comprising (Chang, par. [0064], apparatus): 
at least one processor (Chang, par. [0065], processor); and 
a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations, the operations comprising (Chang, fig. 14, par. [0059], [0065], computer readable medium having computer readable program code stored. Further, a processor where the stored code is interpreted to be processing. Where the computer readable medium is a memory):
using the index to group the target information sequence (Chang, fig. 10-12, par. [0047], the top-K list is grouping on the list the paths weights where the paths weights are part of the target information sequence. It also groups the origin/source node identification and the destination node identification. See the tables on fig. 12); and 
processing groups of target information in parallel (Chang, figs. 13A-B, par. [0051], “asynchronous parallel processing method performed between the two computing servers to find the top-2 paths from node A to node H in the graph shown in FIG. 12.” Where each computing serves has it top-K list and process it in parallel to find the top-2 paths).
However, it is noted that the prior art of Chang does not explicitly teach “detecting whether a source node in a graph structure processed by a graph neural network sends information to a target node or not;”
On the other hand, in the same field of endeavor, Leeman-Munk teaches detecting whether a source node in a graph structure processed by a graph neural network sends information to a target node or not (Leeman-Munk, fig. 4:402, par. [0102], [0113], “A backup control node 404, 406 may use various methods to determine that the primary control node 402 has failed. In one example of such a method, the primary control node 402 may transmit (e.g., periodically) a communication to the backup control node 404, 406 that indicates that the primary control node 402 is working and has not failed, such as a heartbeat communication. The backup control node 404, 406 may determine that the primary control node 402 has failed if the backup control node has not received a heartbeat communication for a certain predetermined period of time.” Where the primary control node is interpreted as the source node in the graph structure. See the graph structure illustrated in fig. 4. Wherein the backup control nodes are determining/detecting whether the primary control node is communicate/sent information/backup to the backup control nodes. The backup control node is interpreted as the target node. Further, fig. 3, par. [0095], an application for visualizing deep neural networks. Therefore, the graph used on fig. 4 is inherent to be a neural network graph);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Leeman-Munk that teaches graphical user interfaces for visualizing convolutional neural networks into Chang that teaches detecting top-K simple shortest paths in a graph. Additionally, this would facilitate managing and querying graph data formulated as interactions between people, servers and entities.
The motivation for doing so would be to significantly improving the reliability of an operational system that relies on the live or real-time processing of the data streams (Leeman-Munk par. [0153]). 
However, it is noted that the combination of the prior arts of Chang, and Leeman-Munk do not explicitly teach “generating and recording, in response to detecting that the source node sends the information to the target node, a target information sequence and an index for the target information sequence, wherein the target information is determined based on a characteristic of the source node, a characteristic of the target node, and the sent information, and wherein the index is an offset of an index of a division point from a first element and is used to group the target information sequence;”
On the other hand, in the same field of endeavor, Nakadai teaches generating and recording, in response to detecting that the source node sends the information to the target node (Nakadai, par. [0019]-[0020], [0118], “The system refers to an attribute value of requested data and the destination table when determining a destination of an access request to the data, and transfers the access request to the data to the determined destination.” Wherein the system is interpreted to generate/create the access request to the data to the determined destination by transfer the access request information to the data to the determined destination. Where the determined destination is interpreted as the target node herein. The transfer of the access data is interpreted to occurs in response to detecting that the source has send a request to access the destination node/computer, see fig. 5. Further if the claimed “in response to detecting that the source node sends the information to the target node” is an automatically way to perform a manual process, it would be obvious at the time of the invention to automate a known process to detecting that the source node sends the information to the target node. Besides that, merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
a target information sequence (Nakadai, par. fig. 6, par. [0145], “in the destination resolving process performed by the data operation client 104, not only the ID destination table 30 for determining a connection relation between the nodes (N1, N2, N3, . . . ) but also a correspondence between a range (range) in an attribute space and the communication address IP for each accessed attribute is held as an attribute destination table 50.”Weherin the attribute space is interpreted as the target information sequence) and 
an index for the target information sequence (Nakadai, par. fig. 6, par. [0145], “in the destination resolving process performed by the data operation client 104, not only the ID destination table 30 for determining a connection relation between the nodes (N1, N2, N3, . . . ) but also a correspondence between a range (range) in an attribute space and the communication address IP for each accessed attribute is held as an attribute destination table 50.”Weherin the attribute destination table is interpreted as the index for the target information sequence), 
wherein the target information is determined based on a characteristic of the source node (Nakadai, par. figs. 5-6, 30, par. [0145], “a layer which determines a transmission and reception relation between the nodes is a part indicated by the reference numeral 60 of FIG. 6.” Wherein the layer is interpreted as the characteristic of the source node. The source node herein is the node N1 as illustrated in fig. 6), 
a characteristic of the target node (Nakadai, par. figs. 5-6, 30, par. [0145], “the communication address IP for each accessed attribute is held as an attribute destination table 50” Wherein the communication address IP for each accessed attribute is interpreted as the characteristic of the target node, the target node herein is interpreted as the node N3 illustrated in fig. 6), and 
the sent -3-Application No.: 16/895996Filing Date:June 8, 2020information (Nakadai, par. figs. 5-6, par. [0143]-[0145], “the data access request 22 from the application is transferred to the data storage destination, and thus the application program can access the target data 24.” Wherein the data access request is interpreted as the sent information), and 
wherein the index is an offset of an index of a division point from a first element (Nakadai, fig. 12, par. [0300], [0460], [0537], “An attribute range input to the range destination resolving unit 344 is treated as an original multi-dimensional attribute range, and division of an attribute range which is a data access target or a comparison operation is different from division of a one-dimensional attribute range or a comparison operation of the first to third exemplary embodiments.” Where the division of an attribute range is interpreted as the division point from a first element. Further, the attribute destination table 414 illustrated in fig. 12 is interpreted as the offset of the index of the division point from the first element. The first element in the attribute destination table is interpreted as the range endpoint 416) and 
is used to group the target information sequence (Nakadai, fig. 12, par. [0300], [0538], “the included range (17, 20], the range and a communication address of the successor node are included in a result list.” Wherein the result list is interpreted to be used to group the target information sequence. Further, fig. 12 illustrate a plurality of information that is inherent to result of the offset of the index of the division point from the first element);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nakadai that teaches an information system in which a plurality of computers manage data in a distributed manner into the combination of Chang that teaches detecting top-K simple shortest paths in a graph, and Leeman-Munk that teaches graphical user interfaces for visualizing convolutional neural networks. Additionally, this would facilitate managing and querying graph data formulated as interactions between people, servers and entities.
The motivation for doing so would be reducing a burden on a central processor which accesses a first processor (Nakadai par. [0023]). 

As per claim 9, Chang teaches wherein after the processing groups of target information in parallel, the operations further comprise: associating and storing, for each group of target information in the groups of the target information (Chang, fig. 8, par. [0040], top-2 path list, where the top-2 path list is grouping information of the target nodes), 
a processing result after parallel processing of the group of target-4-Application No.: 16/895996Filing Date:June 8, 2020 information (Chang, figs. 13A-B, par. [0051], “asynchronous parallel processing method performed between the two computing servers to find the top-2 paths from node A to node H in the graph shown in FIG. 12.” Where each computing serves has it top-K list and process it in parallel to find the top-2 paths. Further, par. [0037], “For the same destination node, only the top-K incomplete path sequences are sent as a result at block 522 since non-top-K paths are dropped at block 520.” Where the sent as a result is interpreted to occurs or be processed after the after parallel processing of the group of target information) and 
a node identifier of a target node corresponding to the group of target information (Chang, fig. 3, par. [0033], “an exemplary partition scheme in the form of hash partition by origin node, given a node id, any server can perform a hash partition to learn which server holds the edge data associated with the id.” Where the node id herein is the target node id).  

As per claim 10, Chang teaches wherein, after the inputting, for each piece of the information in the pieces of the information, the piece of the information, the characteristic of the source node from which the piece of the information originates, and the characteristic of the target node to which the piece of the information is sent, to the preset sending function to obtain target information corresponding to the piece of the information, the operations further comprise: associating and storing the target information with a node identifier of a corresponding target node (Chang, fig. 3, par. [0033], “an exemplary partition scheme in the form of hash partition by origin node, given a node id, any server can perform a hash partition to learn which server holds the edge data associated with the id.” Where the node id herein is the target node id).

As per claim 11, Chang teaches a non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor, causing the processor to perform operations, the operations comprising (Chang, fig. 14, par. [0059], [0065], computer readable medium having computer readable program code stored. Further, a processor where the stored code is interpreted to be processing): 
using the index to group the target information sequence (Chang, fig. 10-12, par. [0047], the top-K list is grouping on the list the paths weights where the paths weights are part of the target information sequence. It also groups the origin/source node identification and the destination node identification. See the tables on fig. 12); and 
processing groups of target information in parallel (Chang, figs. 13A-B, par. [0051], “asynchronous parallel processing method performed between the two computing servers to find the top-2 paths from node A to node H in the graph shown in FIG. 12.” Where each computing serves has it top-K list and process it in parallel to find the top-2 paths).
However, it is noted that the prior art of Chang does not explicitly teach “detecting whether a source node in a graph structure processed by a graph neural network sends information to a target node or not;”
On the other hand, in the same field of endeavor, Leeman-Munk teaches detecting whether a source node in a graph structure processed by a graph neural network sends information to a target node or not (Leeman-Munk, fig. 4:402, par. [0102], [0113], “A backup control node 404, 406 may use various methods to determine that the primary control node 402 has failed. In one example of such a method, the primary control node 402 may transmit (e.g., periodically) a communication to the backup control node 404, 406 that indicates that the primary control node 402 is working and has not failed, such as a heartbeat communication. The backup control node 404, 406 may determine that the primary control node 402 has failed if the backup control node has not received a heartbeat communication for a certain predetermined period of time.” Where the primary control node is interpreted as the source node in the graph structure. See the graph structure illustrated in fig. 4. Wherein the backup control nodes are determining/detecting whether the primary control node is communicate/sent information/backup to the backup control nodes. The backup control node is interpreted as the target node. Further, fig. 3, par. [0095], an application for visualizing deep neural networks. Therefore, the graph used on fig. 4 is inherent to be a neural network graph). Therefore, an Examiner do not need to present evidence of the obviousness of the condition if in steps of method claims, See MPEP § 2111.04 Section II);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Leeman-Munk that teaches graphical user interfaces for visualizing convolutional neural networks into Chang that teaches detecting top-K simple shortest paths in a graph. Additionally, this would facilitate managing and querying graph data formulated as interactions between people, servers and entities.
The motivation for doing so would be to significantly improving the reliability of an operational system that relies on the live or real-time processing of the data streams (Leeman-Munk par. [0153]). 
However, it is noted that the combination of the prior arts of Chang, and Leeman-Munk do not explicitly teach “generating and recording, in response to detecting that the source node sends the information to the target node, a target information sequence and an index for the target information sequence, wherein the target information is determined based on a characteristic of the source node, a characteristic of the target node, and the sent information, and wherein the index is an offset of an index of a division point from a first element and is used to group the target information sequence;”
On the other hand, in the same field of endeavor, Nakadai teaches generating and recording, in response to detecting that the source node sends the information to the target node (Nakadai, par. [0019]-[0020], [0118], “The system refers to an attribute value of requested data and the destination table when determining a destination of an access request to the data, and transfers the access request to the data to the determined destination.” Wherein the system is interpreted to generate/create the access request to the data to the determined destination by transfer the access request information to the data to the determined destination. Where the determined destination is interpreted as the target node herein. The transfer of the access data is interpreted to occurs in response to detecting that the source has send a request to access the destination node/computer, see fig. 5. Further if the claimed “in response to detecting that the source node sends the information to the target node” is an automatically way to perform a manual process, it would be obvious at the time of the invention to automate a known process to detecting that the source node sends the information to the target node. Besides that, merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
a target information sequence (Nakadai, par. fig. 6, par. [0145], “in the destination resolving process performed by the data operation client 104, not only the ID destination table 30 for determining a connection relation between the nodes (N1, N2, N3, . . . ) but also a correspondence between a range (range) in an attribute space and the communication address IP for each accessed attribute is held as an attribute destination table 50.”Weherin the attribute space is interpreted as the target information sequence) and 
an index for the target information sequence (Nakadai, par. fig. 6, par. [0145], “in the destination resolving process performed by the data operation client 104, not only the ID destination table 30 for determining a connection relation between the nodes (N1, N2, N3, . . . ) but also a correspondence between a range (range) in an attribute space and the communication address IP for each accessed attribute is held as an attribute destination table 50.”Weherin the attribute destination table is interpreted as the index for the target information sequence), 
wherein the target information is determined based on a characteristic of the source node (Nakadai, par. figs. 5-6, 30, par. [0145], “a layer which determines a transmission and reception relation between the nodes is a part indicated by the reference numeral 60 of FIG. 6.” Wherein the layer is interpreted as the characteristic of the source node. The source node herein is the node N1 as illustrated in fig. 6), 
a characteristic of the target node (Nakadai, par. figs. 5-6, 30, par. [0145], “the communication address IP for each accessed attribute is held as an attribute destination table 50” Wherein the communication address IP for each accessed attribute is interpreted as the characteristic of the target node, the target node herein is interpreted as the node N3 illustrated in fig. 6), and 
the sent information (Nakadai, par. figs. 5-6, par. [0143]-[0145], “the data access request 22 from the application is transferred to the data storage destination, and thus the application program can access the target data 24.” Wherein the data access request is interpreted as the sent information), and 
wherein the index is an offset of an index of a division point from a first element (Nakadai, fig. 12, par. [0300], [0460], [0537], “An attribute range input to the range destination resolving unit 344 is treated as an original multi-dimensional attribute range, and division of an attribute range which is a data access target or a comparison operation is different from division of a one-dimensional attribute range or a comparison operation of the first to third exemplary embodiments.” Where the division of an attribute range is interpreted as the division point from a first element. Further, the attribute destination table 414 illustrated in fig. 12 is interpreted as the offset of the index of the division point from the first element. The first element in the attribute destination table is interpreted as the range endpoint 416) and 
is used to group the target information sequence (Nakadai, fig. 12, par. [0300], [0538], “the included range (17, 20], the range and a communication address of the successor node are included in a result list.” Wherein the result list is interpreted to be used to group the target information sequence. Further, fig. 12 illustrate a plurality of information that is inherent to result of the offset of the index of the division point from the first element);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nakadai that teaches an information system in which a plurality of computers manage data in a distributed manner into the combination of Chang that teaches detecting top-K simple shortest paths in a graph, and Leeman-Munk that teaches graphical user interfaces for visualizing convolutional neural networks. Additionally, this would facilitate managing and querying graph data formulated as interactions between people, servers and entities.
The motivation for doing so would be reducing a burden on a central processor which accesses a first processor (Nakadai par. [0023]). 

As per claim 14, Chang teaches wherein after the processing groups of target information in parallel, the operations further comprise: associating and storing, for each group of target information in the groups of the target information (Chang, fig. 8, par. [0040], top-2 path list, where the  top-2 path list is grouping information of the target nodes), 
a processing result after parallel processing of the group of target information (Chang, figs. 13A-B, par. [0051], “asynchronous parallel processing method performed between the two computing servers to find the top-2 paths from node A to node H in the graph shown in FIG. 12.” Where each computing serves has it top-K list and process it in parallel to find the top-2 paths. Further, par. [0037], “For the same destination node, only the top-K incomplete path sequences are sent as a result at block 522 since non-top-K paths are dropped at block 520.” Where the sent as a result is interpreted to occurs or be processed after the after parallel processing of the group of target information) and 
a node identifier of a target node corresponding to the group of target information (Chang, fig. 3, par. [0033], “an exemplary partition scheme in the form of hash partition by origin node, given a node id, any server can perform a hash partition to learn which server holds the edge data associated with the id.” Where the node id herein is the target node id).

As per claim 15, Chang teaches wherein, after the inputting, for each piece of the information in the pieces of the information, the piece of the information, the characteristic of the source node from which the piece of information originates, and the characteristic of the target node to which the piece of information is sent, to the preset sending function to obtain target information corresponding to the piece of information, the operations further comprise: associating and storing the target information with a node identifier of a corresponding target node (Chang, fig. 3, par. [0033], “an exemplary partition scheme in the form of hash partition by origin node, given a node id, any server can perform a hash partition to learn which server holds the edge data associated with the id.” Where the node id herein is the target node id).

7.	Claims 2-3, 7-8, and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang et al. (US 20160087875 A1) in view of Leeman-Munk et al. (US 20180096078 A1) in further view of Nakadai (US 20140222873 A1) still in further view of Muddu et al. (US 20180288079 A1).

As per claim 2, Chang, Leeman-Munk, and Nakadai teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior arts of Chang, Leeman-Munk, and Nakadai do not explicitly teach “wherein the generating and recording, in response to detecting that the source node sends the information to the target node, the target information sequence and the index for the target information sequence, comprises: sorting, in response to detecting that the source node sends the information to the target node, pieces of the information in an order of node numbers of target nodes receiving the information in ascending order, wherein the node number is represented in a form of numerical value; inputting, for each piece of the information in the pieces of the information, the piece of the information, a characteristic of a source node from which the piece of the information originates, and a characteristic of a target node to which the piece of the information is sent, to a preset sending function to obtain target information corresponding to the piece of the information; sorting pieces of target information according to a sorting result of the pieces of the information; and splicing the sorted result to generate and record the target information sequence.”
On the other hand, in the same field of endeavor, Muddu teaches wherein the generating and recording, in response to detecting that the source node sends the information to the target node, the target information sequence and the index for the target information sequence, comprises: sorting, in response to detecting that the source node sends the information to the target node (Muddu, fig. 61A, par. [0331]-[0332],“the connector determines that the events are recorded in an ascending order (within a tolerance of a few seconds), then the connector can stop parsing and return the time of the first event.” Where before to determines a sorting is inherent to occurs. Further if the claimed “in response to detecting that the source node sends the information to the target node” is an automatically way to perform a manual process, it would be obvious at the time of the invention to automate a known process to detecting that the source node sends the information to the target node. Besides that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) ), 
pieces of the information in an order of node numbers of target nodes receiving the information in ascending order (Muddu, fig. 37, par. [0417], sequence files of the projection are receiving on a login projection. Where the sequence files hereinafter interpreted as the pieces of information. The sequence files are received in an ascending order by day. The login projection is interpreted as the order of node numbers of target nodes), 
wherein the node number is represented in a form of numerical value (Muddu, fig. 52, par. [0093], a probabilistic suffix tree based model receiving a particular sequence. Where the nodes of the tree are represented in a form of numerical value); 
inputting, for each piece of the information in the pieces of the information, the piece of the information (Muddu, fig. 52, par. [0536], “A PST (e.g., in a PST model, shown in FIG. 52) contains the conditional and marginal probabilities of all the symbols used in the training.” Where the marginal probability is interpreted as the inputting piece of the piece of information), 
a characteristic of a source node from which the piece of the information originates (Muddu, fig. 52, [0093], [0536], the probabilities of the root node in the tree is set as 0.6/0.4, Where the 0.6/0.4 are characteristic of the root node. The root node is source node in the tree), and 
a characteristic of a target node to which the piece of the information is sent (Muddu, fig. 52, [0093], [0536], the probabilities of the 1 node in the tree is set as 0.33/0.66, Where the 0.33/0.66 are characteristic of the 1 node. The 1 node is target node in the tree that has origin on the root node), 
to a preset sending function to obtain target information corresponding to the piece of the information (Muddu, fig. 21, par. [0319], action command for sending a message to the target-side computer system to demand termination of a problematic application. Where the action command for sending a message is interpreted as the preset sending function to obtain target information corresponding to the piece of information);
sorting pieces of target information according to a sorting result of the pieces of the information (Muddu, fig. 19:1910, par. [0307], sort each data group of the formatted subset. Where a sorting of the result of the pieces of information can be interpreted as one of the data group. The sorting of pieces of information herein is interpreted to be in according to the sorting result of the pieces of information); and 
splicing the sorted result to generate and record the target information sequence (Muddu, fig. 61A-B, par. [0105], [0548]-[0549], traversal a graph to mapping nodes where the mapping nodes is sorting the nodes in a sequence. The nodes is interpreted to comprise of pieces of target information. The mapping creates a groups of nodes that have the same position of the 1D grid. Where the group of nodes is inhering to be record or stored. Where the groups of nodes that have the same position of the 1D grid is inherent to being splicing the sorted result to generate and record the target information sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muddu that teaches intelligence generation and activity discovery from events in a distributed data processing system into the combination of Chang that teaches detecting top-K simple shortest paths in a graph, Leeman-Munk that teaches graphical user interfaces for visualizing convolutional neural networks, and Nakadai that teaches an information system in which a plurality of computers manage data in a distributed manner. Additionally, this would facilitate managing and querying graph data formulated as interactions between people, servers and entities.
The motivation for doing so would be to use historical data and third party data to improve the machine learning models (Muddu par. [0150]).

As per claim 3, Chang, Leeman-Munk, and Nakadai teach all the limitations as discussed in claim 1 above. 
Additionally, Muddu teaches wherein the generating and recording, in response to detecting that the source 10node sends the information to the target node, the target information sequence and the index for the target information sequence, comprises: generating, based on lengths of information received by target nodes, indexes for the target information 15sequence, and recording the indexes (Muddu, par. [0270], [0430], Once the size of the data structures representing the edges of the composite relationship graphs stored in the memory exceeds the memory storage size limit, the computer system transfers the data structures currently in the memory of the computer system to the persistent storage. Where the size of the data structures is interpreted as the lengths of information received by target nodes. Where the size of the data structures representation is inherent to being generate. Further, fig. 7A-B, shows a table listing a plurality of information that can be considered as the indexes for the target information 15sequence, the table is inherent being record. It is noted that Chang, figs. 7, 10, par. [0047], teaches the index where the index is inherent to be save/record in a storage once it is generated).

As per claim 7, Chang, Leeman-Munk, and Nakadai teach all the limitations as discussed in claim 6 above. 
However, it is noted that the combination of the prior arts of Chang, Leeman-Munk, and Nakadai do not explicitly teach “wherein the generating and recording, in response to detecting that the source node sends the information to the target node, the target information sequence and the index for the target information sequence, comprises: sorting, in response to detecting that the source node sends the information to the target node, pieces of the information in an order of node numbers of target nodes receiving the information in ascending order, wherein the node number is represented in a form of numerical value; inputting, for each piece of the information in the pieces of the information, the piece of the information, a characteristic of a source node from which the piece of the information originates, and a characteristic of a target node to which the piece of the information is sent, to a preset sending function to obtain target information corresponding to the piece of the information; sorting pieces of target information according to a sorting result of the pieces of the information; and splicing the sorted result to generate and record the target information sequence.”
On the other hand, in the same field of endeavor, Muddu teaches wherein the generating and recording, in response to detecting that the source node sends the information to the target node, the target information sequence and the index for the target information sequence, comprises: sorting, in response to detecting that the source node sends the information to the target node (Muddu, fig. 61A, par. [0331]-[0332],“the connector determines that the events are recorded in an ascending order (within a tolerance of a few seconds), then the connector can stop parsing and return the time of the first event.” Where before to determines a sorting is inherent to occurs. Further if the claimed “in response to detecting that the source node sends the information to the target node” is an automatically way to perform a manual process, it would be obvious at the time of the invention to automate a known process to detecting that the source node sends the information to the target node. Besides that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) ), 
pieces of the information in an order of node numbers of target nodes receiving the information in ascending order (Muddu, fig. 37, par. [0417], sequence files of the projection are receiving on a login projection. Where the sequence files hereinafter interpreted as the pieces of information. The sequence files are received in an ascending order by day. The login projection is interpreted as the order of node numbers of target nodes), 
wherein the node number is represented in a form of numerical value (Muddu, fig. 52, par. [0093], a probabilistic suffix tree based model receiving a particular sequence. Where the nodes of the tree are represented in a form of numerical value); 
inputting, for each piece of the information in the pieces of the information, the piece of the information (Muddu, fig. 52, par. [0536], “A PST (e.g., in a PST model, shown in FIG. 52) contains the conditional and marginal probabilities of all the symbols used in the training.” Where the marginal probability is interpreted as the inputting piece of the piece of information), 
a characteristic of a source node from which the piece of the information originates (Muddu, fig. 52, [0093], [0536], the probabilities of the root node in the tree is set as 0.6/0.4, Where the 0.6/0.4 are characteristic of the root node. The root node is source node in the tree), and 
a characteristic of a target node to which the piece of the information is sent (Muddu, fig. 52, [0093], [0536], the probabilities of the 1 node in the tree is set as 0.33/0.66, Where the 0.33/0.66 are characteristic of the 1 node. The 1 node is target node in the tree that has origin on the root node), 
to a preset sending function to obtain target information corresponding to the piece of the information (Muddu, fig. 21, par. [0319], action command for sending a message to the target-side computer system to demand termination of a problematic application. Where the action command for sending a message is interpreted as the preset sending function to obtain target information corresponding to the piece of information);
sorting pieces of target information according to a sorting result of the pieces of the information (Muddu, fig. 19:1910, par. [0307], sort each data group of the formatted subset. Where a sorting of the result of the pieces of information can be interpreted as one of the data group. The sorting of pieces of information herein is interpreted to be in according to the sorting result of the pieces of information); and 
splicing the sorted result to generate and record the target information sequence (Muddu, fig. 61A-B, par. [0105], [0548]-[0549], traversal a graph to mapping nodes where the mapping nodes is sorting the nodes in a sequence. The nodes are interpreted to comprise of pieces of target information. The mapping creates a group of nodes that have the same position of the 1D grid. Where the group of nodes is inhering to be record or stored. Where the groups of nodes that have the same position of the 1D grid is inherent to being splicing the sorted result to generate and record the target information sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muddu that teaches intelligence generation and activity discovery from events in a distributed data processing system into the combination of Chang that teaches detecting top-K simple shortest paths in a graph, Leeman-Munk that teaches graphical user interfaces for visualizing convolutional neural networks, and Nakadai that teaches an information system in which a plurality of computers manage data in a distributed manner. Additionally, this would facilitate managing and querying graph data formulated as interactions between people, servers and entities.
The motivation for doing so would be to use historical data and third party data to improve the machine learning models (Muddu par. [0150]).

As per claim 8, Chang, Leeman-Munk, and Nakadai teach all the limitations as discussed in claim 6 above. 
Additionally, Muddu teaches in response to detecting that the source node sends the information to the target node, the target information sequence and the index for the target 20information sequence, comprises: generating, based on lengths of information received by target nodes, indexes for the target information sequence, and recording the indexes (Muddu, par. [0270], [0430], Once the size of the data structures representing the edges of the composite relationship graphs stored in the memory exceeds the memory storage size limit, the computer system transfers the data structures currently in the memory of the computer system to the persistent storage. Where the size of the data structures is interpreted as the lengths of information received by target nodes. Where the size of the data structures representation is inherent to being generate. Further, fig. 7A-B, shows a table listing a plurality of information that can be considered as the indexes for the target information 15sequence, the table is inherent being record. It is noted that Chang, figs. 7, 10, par. [0047], teaches the index where the index is inherent to be save/record in a storage once it is generated).

As per claim 12, Chang, Leeman-Munk, and Nakadai teach all the limitations as discussed in claim 10 above. 
However, it is noted that the combination of the prior arts of Chang, Leeman-Munk, and Nakadai do not explicitly teach “wherein the generating and recording, in response to detecting that the source node sends the information to the target node, the target information sequence and the index for the target information sequence, comprises: sorting, in response to detecting that the source node sends the information to the target node, pieces of the information in an order of node numbers of target nodes receiving the information in ascending order, wherein the node number is represented in a form of numerical value; inputting, for each piece of the information in the pieces of the information, the piece of the information, a characteristic of a source node from which the piece of the information originates, and a characteristic of a target node to which the piece of the information is sent, to a preset sending function to obtain target information corresponding to the piece of the information; sorting pieces of target information according to a sorting result of the pieces of the information; and splicing the sorted result to generate and record the target information sequence.”
On the other hand, in the same field of endeavor, Muddu teaches wherein the generating and recording, in response to detecting that the source node sends the information to the target node, the target information sequence and the index for the target information sequence, comprises: sorting, in response to detecting that the source node sends the information to the target node (Muddu, fig. 61A, par. [0331]-[0332],“the connector determines that the events are recorded in an ascending order (within a tolerance of a few seconds), then the connector can stop parsing and return the time of the first event.” Where before to determines a sorting is inherent to occurs. Further if the claimed “in response to detecting that the source node sends the information to the target node” is an automatically way to perform a manual process, it would be obvious at the time of the invention to automate a known process to detecting that the source node sends the information to the target node. Besides that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) ), 
pieces of the information in an order of node numbers of target nodes receiving the information in ascending order (Muddu, fig. 37, par. [0417], sequence files of the projection are receiving on a login projection. Where the sequence files hereinafter interpreted as the pieces of information. The sequence files are received in an ascending order by day. The login projection is interpreted as the order of node numbers of target nodes), 
wherein the node number is represented in a form of numerical value (Muddu, fig. 52, par. [0093], a probabilistic suffix tree based model receiving a particular sequence. Where the nodes of the tree are represented in a form of numerical value); 
inputting, for each piece of the information in the pieces of the information, the piece of the information (Muddu, fig. 52, par. [0536], “A PST (e.g., in a PST model, shown in FIG. 52) contains the conditional and marginal probabilities of all the symbols used in the training.” Where the marginal probability is interpreted as the inputting piece of the piece of information), 
a characteristic of a source node from which the piece of the information originates (Muddu, fig. 52, [0093], [0536], the probabilities of the root node in the tree is set as 0.6/0.4, Where the 0.6/0.4 are characteristic of the root node. The root node is source node in the tree), and 
a characteristic of a target node to which the piece of the information is sent (Muddu, fig. 52, [0093], [0536], the probabilities of the 1 node in the tree is set as 0.33/0.66, Where the 0.33/0.66 are characteristic of the 1 node. The 1 node is target node in the tree that has origin on the root node), 
to a preset sending function to obtain target information corresponding to the piece of the information (Muddu, fig. 21, par. [0319], action command for sending a message to the target-side computer system to demand termination of a problematic application. Where the action command for sending a message is interpreted as the preset sending function to obtain target information corresponding to the piece of information);
sorting pieces of target information according to a sorting result of the pieces of the information (Muddu, fig. 19:1910, par. [0307], sort each data group of the formatted subset. Where a sorting of the result of the pieces of information can be interpreted as one of the data group. The sorting of pieces of information herein is interpreted to be in according to the sorting result of the pieces of information); and 
splicing the sorted result to generate and record the target information sequence (Muddu, fig. 61A-B, par. [0105], [0548]-[0549], traversal a graph to mapping nodes where the mapping nodes is sorting the nodes in a sequence. The nodes are interpreted to comprise of pieces of target information. The mapping creates a group of nodes that have the same position of the 1D grid. Where the group of nodes is inhering to be record or stored. Where the groups of nodes that have the same position of the 1D grid is inherent to being splicing the sorted result to generate and record the target information sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muddu that teaches intelligence generation and activity discovery from events in a distributed data processing system into the combination of Chang that teaches detecting top-K simple shortest paths in a graph, Leeman-Munk that teaches graphical user interfaces for visualizing convolutional neural networks, and Nakadai that teaches an information system in which a plurality of computers manage data in a distributed manner. Additionally, this would facilitate managing and querying graph data formulated as interactions between people, servers and entities.
The motivation for doing so would be to use historical data and third party data to improve the machine learning models (Muddu par. [0150]).

As per claim 13, Chang, Leeman-Munk, and Nakadai teach all the limitations as discussed in claim 11 above. 
Additionally, Muddu teaches wherein the generating and recording, in response to detecting that the source node sends the information to the target node, the target information 25sequence and the index for the target information sequence, comprises: generating, based on lengths of information received by target nodes, indexes for the target information sequence, and recording the indexes (Muddu, par. [0270], [0430], Once the size of the data structures representing the edges of the composite relationship graphs stored in the memory exceeds the memory storage size limit, the computer system transfers the data structures currently in the memory of the computer system to the persistent storage. Where the size of the data structures is interpreted as the lengths of information received by target nodes. Where the size of the data structures representation is inherent to being generate. Further, fig. 7A-B, shows a table listing a plurality of information that can be considered as the indexes for the target information 15sequence, the table is inherent being record. It is noted that Chang, figs. 7, 10, par. [0047], teaches the index where the index is inherent to be save/record in a storage once it is generated).

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dirac et al. (US 20200193418 A1), teaches artificial intelligence to create algorithms that can learn from empirical data and generalize to solve problems in various domains such as natural language processing.
Dutta et al. (US 20020073204 A1), teaches multicomputer data transferring.
Gupta et al. (US 20180025065 A1), teaches a probabilistic data structure is generated for efficient query processing using a histogram for unsorted data in a column of a columnar database.


Response to Arguments
9.	Applicant’s arguments filed 03/23/2022, with respect to the objections of claims 1, 6, and 11 (Applicant arguments, page 7) have been fully considered and are not persuasive. 
It is respectfully noted that the Applicant made amendments to claims. However, the claims still with the clear. 
The applicant fails clarify first, what will happen if the condition is a false/not true condition for the limitation “detecting whether a source node in a graph structure processed by a graph neural network sends information to a target node or not;”. The alternatives whether or not expressed a choice/conditions. Where if the condition is true the graph neural network sends information to a target node and if the condition is not true the graph neural network would not send information to a target node. However, the claims do not sacrificially say what would happen if the graph neural network does not send information to the target node. For this reason, this objection will be upheld.
Second, the series of conjunction “and” still in the limitation “generating and recording, in response to detecting that the source node sends the information to the target node, a target information sequence and an index for the target information sequence, 
wherein the target information is determined based on a characteristic of the source node, a characteristic of the target node, and the sent information,
and wherein the index is an offset of an index of a division point from a first element and is used to group the target information sequence;” The usage of the Oxford (or serial) comma used to list all possible combinations that the claims limitation can have is making the claims unclear. The Oxford comma give a list of options and it is not clear if all the options would be necessary to happen in the claims. Therefore, is unclear if all the steps would occur. The claims are not written in the best mode. It appears that the claims were a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, see MPEP 2111.4. For this reason, this objection will be upheld.

Applicant’s arguments filed 03/23/2022, with respect to the U.S.C. § 112(b) rejections of claims 2, 7, and 12 have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, page 7). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(b) rejection is overcome, and for this reason the 35 U.S.C. § 112(b) rejection of record is withdrawn.

Applicant's arguments, filed on 03/23/2022, with respect to the rejection of claims 1-15 under 35 U.S.C. §103 (Applicant’s arguments, pages 7-9), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that prior art of Chang et al. (US 20160087875 A1 does not teach “generating and recording, in response to detecting that the source node sends the information to the target node, a target information sequence and an index for the target information sequence, wherein the target information is determined based on a characteristic of the source node, a characteristic of the target node, and the sent information, and wherein the index is an offset of an index of a division point from a first element and is used to group the target information sequence;” (Applicant arguments, pages 7-9). It is respectfully submitted that prior art of Chang et al. (US 20160087875 A1) is no longer used to teach these limitations but the newly added prior art of Nakadai (US 20140222873 A1) these limitations as shown above. Claims 1, 6, and 11 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168